NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-51`O0
CRV ENTERPR|SES, iNC. and
C. RYAN VOORHEES,
P|aintiffs-Appe||ants,
v.
UN|TED STATES, _
Defendant-Appe||ee.
Appeal from the United States Court of Federa| C|aims in 06-CV-66O,
Judge Susan G. Braden.
ON MOTlON
0 R D E R
CRV Enterprises, |nc. et a|. (CRV) move for a 31-day extension of time, until
November 2, 2009, to file their brief. CRV states that the United States consents_
Upon consideration there0f,
|T |S ORDERED THAT:
The motion is granted No further extensions should be anticipated
FOR THE COURT
 2 9  /8/J n H rbaI
us o  3 0 Y
Date Jan Horba|y
C|erk
H P E
2 J h . ft , .
cc A;r2n P. §vii]an, EsSr:': 
s17
SEP 29 2909
JAN HORBF\LY
CLERK